Citation Nr: 9914631	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  91-46 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for residuals of a back 
injury.

2. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a skin 
disorder (claimed as a fungus infection).

3. Entitlement to service connection for defective hearing 
and tinnitus.

4. Entitlement to an increased disability evaluation for 
residuals of an injury to the left index finger, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to 
December 1945 with additional service in the Army National 
Guard from July 1968 to March 1973.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1998.  This case was returned 
to the Regional Office for the scheduling of a hearing before 
a Member of the Board.  The requested hearing has been held 
and the case has been returned to the Board for appellate 
consideration.  This appeal originates from decisions by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for residuals 
of a back injury, whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
skin disorder and entitlement to an increased disability 
evaluation for residuals of a injury to the left index finger 
are the subject of the remand immediately following this 
decision.

FINDING OF FACT

There is no competent evidence of record to relate the 
presence defective hearing and tinnitus to the appellant's 
service.

CONCLUSION OF LAW

The claims for service connection for defective hearing and 
tinnitus are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary findings of casts, or any cough, etc., in 
service will permit service connection of arthritis, disease 
of the heart, nephritis, or pulmonary disease, etc., first 
shown as a clear-cut clinical entity, at some later date.  
Idem.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added)  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id; See Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

After careful review of the evidence of record in this case, 
the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
defective hearing and tinnitus.  The record does not reflect 
a diagnosis of defective hearing or tinnitus during service 
and there is no competent evidence of record to establish the 
presence of any current defective hearing and tinnitus which 
are related to service.  

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
defective hearing and tinnitus related to turbulence from a 
helicopter are found to be inherently incredible when viewed 
in the context of the total record.  While the appellant may 
be competent to offer evidence regarding symptoms, Savage v. 
Gober, 10 Vet. App. 489 (1997), he is not competent to 
diagnose the presence of a current disability or to relate 
the presence of any current disability to any particular 
event or period of time.  Such a relationship, which involves 
a medical diagnosis, must be identified by an appropriate 
medical expert.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to his claim; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).


ORDER

Well grounded claims not having been submitted, the claims 
for service connection for defective hearing and tinnitus are 
denied.


REMAND

Review of the record reveals that the RO reopened the 
appellant's claim for service connection for residuals of a 
back injury in April 1997.  In that decision it was 
determined that the appellant had submitted evidence that 
indicated that during service, the appellant had sustained an 
acute strain to his lower back.  The record further reflects 
significant post-service evidence consisting of a private 
examination report dated in April 1974.  In this report, the 
appellant reported a history of persistent intermittent 
episodes of low back pain since injuries sustained in 1972 
and 1973.  He further noted symptoms of left posterior thigh 
and calf discomfort as well as a sensation of "numbness" 
involving the lateral aspect of the left thigh.  The pain was 
noted to be aggravated with motion and the Valsalva maneuver.  
On physical examination there was right lumbar paravertebral 
tenderness at the lumbosacral level.  X-ray examination 
revealed a transitional-type lumbosacral vertebra with a 
probable pars interarticularis defect bilaterally.  There was 
no evidence of spondylolisthesis and the diagnostic 
impression was mechanical low back pain with transitional 
lumbosacral vertebra.  However, there was no comment 
regarding the relationship, if any, between these findings 
and the appellant's reported injuries.

The remainder of the evidence is significant for the lack of 
competent evidence of a current low back disability.  
However, the appellant's contentions regarding the presence 
of a low back disorder, viewed in light of the above 
evidence, is deemed sufficient to require additional medical 
development prior to appellate review of this claim.  In view 
of the necessary action below, the Board believes that a VA 
examination would be helpful in determining whether the 
appellant does, indeed, have a current low back disability, 
and if so, whether a relationship exists between any current 
back pathology and the injury sustained in service.

The Board further notes that the RO, in their most recent 
action involving the claim for service connection for a skin 
disorder, adjudicated this issue on the merits.  However, the 
claim for service connection for a skin disorder (claimed as 
fungus) was previously denied by the RO in July 1981.  The 
appellant was notified of that decision in July 1981 and did 
not appeal within one year of that notification.  
Accordingly, the appellant must be notified of that 
decision's finality, provided the appropriate law and 
regulations regarding RO decision finality and provided an 
opportunity to submit argument and evidence addressing the 
specified basis for the prior denial.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board further notes that VA has 
not examined the appellant's service-connected residuals of a 
left index finger injury for many years.  Therefore, the 
Board believes that additional medical development is 
necessary to provide an accurate evidentiary record upon 
which to evaluate the nature and severity of the finger 
disability. 

In view of the above, and in an effort to fully assist the 
appellant in the development of these issues, and to extend 
to the appellant every equitable consideration, these issues 
are REMANDED for the following action:

1. While this case is in remand status, 
the appellant and his representative 
may submit additional evidence and/or 
argument on the appealed issues.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The appellant is 
further advised that he should assist 
the RO, to the extent possible, in the 
development of his claims, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).

2. The appellant should be notified that 
the issue of entitlement to service 
connection for a skin disorder 
(claimed as fungus) was previously 
denied in July 1981 and that new and 
material evidence is necessary to 
reopen the claim.  He should be 
further informed that the specified 
basis for the July 1981 decision was 
the lack of evidence within the 
service medical records to establish 
the onset of a chronic skin disorder 
during service.

3. The appellant should be scheduled for 
a VA examination in an effort to 
determine the current nature and 
severity of the residuals of the left 
index finger injury and to determine 
the current diagnosis and etiology of 
any current low back disability.  The 
claims folder and a copy of this 
remand must be made available to, and 
reviewed by the examiner prior to the 
examination.  All diagnostic tests and 
studies deemed necessary by the 
examiner, to include radiological 
studies should be conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should review the results of 
any testing prior to completion of the 
report.  The reports of the 
examinations should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiner 
should provide complete rationale for 
all conclusions reached.

4. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (1998); 
Stegall v. West, 11 Vet. App. 268 
(1998).

5. Thereafter, the RO should readjudicate 
the appellant's claims with 
consideration of all the evidence of 
record, to include the additional 
evidence obtained as a result of this 
remand.  With respect to the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a skin 
disorder, the RO should apply the 
guidance provided by the Circuit Court 
in Hodge v. West, 155 F3d 1356 (Fed. 
Cir. 1998).

If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

